Exhibit 10.11

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective January 1,
2016 (the “Effective Date”), by and between Uli Hacksell (the “Executive”) and
Cerecor Inc., a Delaware corporation (the “Company”).

The Company desires to employ the Executive and, in connection therewith, to
compensate the Executive for Executive’s personal services to the Company; and

The Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.Position and Duties.  During Executive’s employment with the Company pursuant
to this Agreement (the “Employment Term”), Executive shall serve as the Chief
Executive Officer of the Company. As of the Effective Date, Executive also
serves as Chairman of the Company’s Board of Directors (the “Board”) and may
continue to do so at the election of the Board.  In his capacity as Chief
Executive Officer, Executive shall have such duties, authorities and
responsibilities as are commensurate with his position as the Board shall
designate from time to time.  Executive shall be based in Baltimore, Maryland
and shall report to the Board.  During the Employment Term, Executive shall
devote all of his business time, energy and skill and his best efforts to the
performance of his duties with the Company; provided, that (i) Executive may be
a passive investor or perform non-operational, advisory roles (e.g. advisory
boards) provided that such activity does not interfere with his duties under
this Agreement, and (ii)  Executive may engage in limited advisory relationships
with companies that are not in competitive markets and civic and not-for-profit
activities so long as such activities do not interfere with the performance of
his duties hereunder.

2.Base Salary.  Beginning on the Effective Date, the Company agrees to pay
Executive a base salary at an annual rate of $500,000, payable subject to
standard federal and state payroll withholding requirements in accordance with
the regular payroll practices of the Company (the  “Base Salary”) subject to
review and adjustment by the Board from time to time.

3.Annual Bonus.    During the Employment Term, Executive shall be eligible for a
discretionary annual cash bonus of up to 45% of Base Salary (“Target Amount”).
Any bonus awarded will be in an amount of up to 45% of Base Salary as determined
by the Board and may consist of cash and/or grants of equity in the Company,
subject to the results of operations and financial condition of the Company and
Executive’s individual performance.  Whether or not Executive earns any bonus
will be dependent upon (a) Executive’s continuous performance of services to the
Company through the date any bonus is paid; and (b) the actual achievement of
any applicable performance targets and goals by Executive (to the extent that
goals are established by the Board after consultation with Executive).  The
Board will determine in its sole discretion the extent to which Executive and
the Company have achieved any performance goals upon which the bonus is based
and the amount of the bonus, which could be below the Target Amount (and may be
zero).  The Executive’s eligibility for a bonus is subject to change in the
discretion of the Board

 

 



 

--------------------------------------------------------------------------------

 



 

(or any authorized committee thereof).  The annual period over which performance
is measured for purposes of this bonus is January 1 through December 31.    To
the extent the Annual Bonus consists of cash, such amount will be payable
subject to standard federal and state payroll withholding requirements on or
before March 15 of the year following the year for which it is earned.

4.Stock Option.    Subject to approval of the Company’s Board, the Company
anticipates granting Executive the option to purchase 360,459 shares of the
Company’s common stock, subject to the terms of the Company’s 2015 Omnibus
Incentive Compensation Plan and standard form of stock option agreement (the
“Option”).  The Option shall be an incentive stock option to the extent
permissible under Section 422 of the Internal Revenue Code of 1986, as amended,
and will have an exercise price per share equal to the fair market value of a
share of common stock of the Company as of the date of grant.  Subject to
Executive’s continued employment with the Company, the Executive’s right to
exercise the Option shall accrue as follows: one third of the shares subject to
the Option (33 1/3%) shall vest on the first anniversary of the Effective Date,
 and the remaining 66 2/3% of the shares subject to the Option will then vest in
equal monthly installments on each monthly anniversary date of the first vesting
date over the following 24 months.   

5.Employee Benefits.    

(a)Benefit Plans.  Executive shall be eligible to participate in employee
benefit plans of the Company on the same basis as similarly situated
employees.  The Company may modify or terminate any employee benefit plan at any
time. 

(b)Vacation.    Executive shall be eligible for paid vacation in accordance with
the Company’s vacation policy in effect from time to time. 

(c)General Expense Reimbursement.    Upon presentation of appropriate
documentation, Executive shall be reimbursed in accordance with the Company’s
expense reimbursement policy, for reasonable business expenses. For the
avoidance of doubt, to the extent that any reimbursements payable to
Executive  are subject to the provisions of Section 409A of the Code:  (a) any
such reimbursements will be paid no later than December 31 of the year following
the year in which the expense was incurred, (b) the amount of expenses
reimbursed in one year will not affect the amount eligible for reimbursement in
any subsequent year, and (c) the right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

(d)Travel and Lodging Expenses. The Company will reimburse Executive for
reasonable living quarters in the Baltimore, Maryland area, as well as related
reasonable coach travel from his home in Florida to the Baltimore/Washington DC
area, in a combined maximum gross amount of $5,000 per month (less required
withholding and/or deductions required by the applicable law, if any) (“Travel
and Lodging Expenses”).  The Company shall reimburse such Travel and Lodging
Expenses within thirty (30) days of receipt of an invoice or other documentation
that complies with Company policies, provided that Executive submits such
receipts and other documentation within sixty (60) days following the date such
Travel and Lodging Expenses are incurred.  For the avoidance of doubt, to the
extent that any reimbursements payable to Executive  pursuant to this Section
5(d) are subject to the provisions of Section 409A



2.

--------------------------------------------------------------------------------

 

 

of the Code:  (a) any such reimbursements will be paid no later than December 31
of the year following the year in which the expense was incurred, (b) the amount
of expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (c) the right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.

6.Termination of Employment.    The parties acknowledge that Executive’s
employment relationship with the Company is at-will.  Either Executive or the
Company may terminate the employment relationship at any time, with or without
Cause.  The provisions in this Section govern the amount of compensation, if
any, to be provided to Executive upon termination of employment and do not alter
this at-will status.

(a)Death or Disability.  Executive’s employment shall immediately terminate on
the date of his death or upon ten (10) days’ prior written notice by the Company
for Disability.   Termination of Executive’s employment based on “Disability”
shall mean termination because Executive is unable due to a physical or mental
condition to perform the essential functions of his position with or without
reasonable accommodation for 180 days in the aggregate during any twelve (12)
month period or based on the written certification by two licensed physicians of
the likely continuation of such condition for such period.  This definition
shall be interpreted and applied consistent with the Americans with Disabilities
Act, the Family and Medical Leave Act, and other applicable law.    Upon
Executive’s termination due to death or Disability, Executive (or his estate or
legal representative, if applicable) shall be entitled to the following payments
and benefits: (i) any unpaid Base Salary through the date of termination any
accrued but unused vacation time paid on the Company’s next regular payroll
date, or earlier if required by law; (ii) reimbursement for any
unreimbursed, reasonable, documented business expenses incurred through the date
of termination and in accordance with Company policy, payable within thirty (30)
days following such termination of employment, (iii) all other vested payments,
benefits or fringe benefits to which Executive is entitled under the terms of
any applicable compensation arrangement or benefit, equity or fringe benefit
plan or program or grant (collectively, Sections 6(a)(i), 6(a)(ii) and 6(a)(iii)
shall be hereafter referred to as the “Accrued Benefits”) and (iii) subject to
Executive’s, or, in the event of death, Executive’s personal representative’s
compliance with the obligations in Sections 7, 8, and 9 hereof, an amount equal
to the average of the annual full-year cash bonuses Executive received from the
Company for the three (3) completed calendar years prior to termination (or
fewer full year periods if the employment term is less than three (3) years, pro
rated for the portion of the year in which such termination occurred (the “Pro
Rata Average Bonus”),  subject to standard payroll deductions and withholdings,
payable in twelve (12) equal monthly installments following such termination;
provided, that the first payment shall be made on the first payroll period after
the sixtieth (60th) day following such termination and shall include payment of
any amounts that would otherwise be due prior thereto. 

(b)For Cause.  Executive’s employment with the Company shall terminate
immediately upon written notice by the Company for Cause.  “Cause” shall mean:
(i) Executive’s willful misconduct or gross negligence in the performance of his
duties to the Company that, if capable of cure, is not cured within thirty (30)
days of Executive’s receipt of written notice from the Company; (ii) Executive’s
failure to perform his duties to the Company or to follow the lawful directives
of the Board (other than as a result of death or a physical or mental
incapacity) that, if capable of cure, is not cured within thirty (30) days of
Executive’s receipt of written notice from



3.

--------------------------------------------------------------------------------

 

 

the Company; (iii) any conduct which constitutes a felony under applicable law;
(iv) any act of theft, fraud, malfeasance or dishonesty in connection with the
performance of Executive’s duties to the Company; or; (v) a material breach of
this Agreement or any other agreement with the Company, or a material violation
of the Company’s code of conduct or other written policy that, if capable of
cure, is not cured within thirty (30) days of Executive’s receipt of written
notice from the Company.  Upon a termination for Cause, Executive will not
receive severance payments, or any other severance compensation or benefit,
except that, consistent with the Company’s standard payroll policies, the
Company shall provide to Executive the Accrued Benefits.

(c)Without Cause.  Executive’s employment may be terminated by the Company
without Cause (other than for death or Disability) immediately upon written
notice by the Company.  Upon a termination without Cause, the Company shall pay
to Executive the Accrued Benefits, paid according to the Company’s standard
payroll policies.  Subject to Executive’s compliance with the obligations in
Sections 7, 8, and 9 hereof, Executive will be eligible for the following
severance benefits:

(i)The Company (1) shall provide continued payment of Executive’s Base Salary as
in effect immediately prior to Executive’s termination for twelve (12) months
following such termination and (2)  shall pay Executive’s Pro Rata Average
Bonus, provided, that such payments pursuant to clauses (1) and (2) will be
subject to standard payroll deductions and withholdings, will be paid in twelve
(12) equal monthly installments following the termination date, and the first
payment pursuant to these clauses (1) and (2) shall be made on the Company’s
first ordinary payroll date that occurs at least sixty (60) days following the
termination date and shall include payment of any amounts that would otherwise
be due prior thereto;  

(ii)If Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
Executive’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of: (x) the first anniversary of Executive’s termination; (y) the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (z) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (x)-(z), (the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on Executive’s behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, for the remainder of the COBRA Payment
Period.  Nothing in this Agreement shall deprive Executive of his rights under
COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company; and 

(iii)Executive’s Restricted Stock Award and any stock option or stock
award granted during the Employment Term shall vest in full.



4.

--------------------------------------------------------------------------------

 

 

(d)For Good Reason.  Executive’s employment shall terminate upon Executive’s
written notice to the Company of a termination for Good Reason.  “Good Reason”
for resignation shall mean the occurrence of any of the following without the
Executive’s prior written consent:  (i) a reduction in Executive’s title,
reporting relationship or the assignment to Executive of any duties or
responsibilities which result in the material diminution of Executive’s then
current position; provided, however, that the acquisition of the Company and
subsequent conversion of the Company to a division or unit of the acquiring
company will not by itself result in a diminution of Executive’s position; (ii)
a material reduction in Executive’s base salary, which the parties agree is a
reduction of at least 10% of Executive’s base salary (unless pursuant to a
salary reduction program applicable generally to the Company’s similarly
situated employees); (iii) relocation of Executive’s primary office to a
location that increases Executive’s commute by more than thirty-five (35) miles
from the location at which Executive worked immediately prior to such change; or
(iv) a material breach by the Company of the terms of this
Agreement.  Notwithstanding the foregoing, any actions taken by the Company to
accommodate a disability of the Executive or pursuant to the Family and Medical
Leave Act shall not constitute Good Reason for purposes of this Agreement.  Upon
a termination for Good Reason, Executive shall be eligible for the severance
benefits described in Section 6(c) above subject to compliance with Section 7, 8
and 9 below.

(e)Other Obligations.  Upon any termination of Executive’s employment with the
Company, Executive shall promptly resign from the Board and any other position
as an officer, director or fiduciary of any Company-related entity.  Payments
and benefits provided in this Section 6 shall be in lieu of any termination or
severance payments or benefits for which Executive may be eligible under any of
the plans, policies or programs of the Company or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or
regulation. The damages caused by the termination of Executive's employment
without Cause or for Good Reason would be difficult to ascertain; therefore, the
severance for which Executive is eligible pursuant to Section 6 is agreed to by
the parties as liquidated damages, to serve as full compensation, and not a
penalty.

7.Release.  Any payments and benefits provided under this Agreement, including
accelerated vesting of the Restricted Stock Award, beyond the Accrued Benefits,
shall only be payable if Executive executes and delivers to the Company and does
not revoke a separation agreement in a form reasonably satisfactory to the
Company containing a full, general release of claims in favor of the
Company.  Such release must be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.  The
Company shall deliver to Executive such release within seven (7) days after
termination.

8.Restrictive Covenants.

(a)Confidentiality.  Executive agrees that Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, either during Executive’s employment or at any time thereafter, any
business and technical information or trade secrets, nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by Executive during his employment by the Company (or any predecessor).  The
foregoing shall not apply to information that (A) was known to the public prior
to its disclosure to Executive or (B) Executive is required to disclose by
applicable law, regulation or legal process



5.

--------------------------------------------------------------------------------

 

 

(provided that Executive provides the Company with prior notice of the
contemplated disclosure and cooperate with the Company at its expense in seeking
a protective order or other appropriate protection of such information).  The
terms and conditions of this Agreement shall remain strictly confidential, and
Executive hereby agrees not to disclose the terms and conditions hereof to any
person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on Executive’s conduct imposed by the
provisions of this Section 8.

(b)Non-Competition.  Executive acknowledges that he performs services of a
unique nature for the Company that are irreplaceable, and that his performance
of such services to a competing business will result in irreparable harm to the
Company.  Accordingly, during the Executive’s employment hereunder and for a
period of one (1) year thereafter, Executive agrees that he will not, directly
or indirectly, solicit, perform, or provide Conflicting Services (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) in any locale of any country in which the Company conducts
business (in the case of the one (1) year period following termination, in any
locale of a country in which the Company was conducting business in the one (1)
year period prior to the termination date).  For purposes of this
Agreement, “Conflicting Services”  means any product, service, or process or the
research and development thereof, of any person or organization other than the
Company that directly competes with a product, service, or process, including
the research and development thereof, of the Company with which Executive worked
directly or indirectly during his employment by the Company or about which he
acquired proprietary information during his employment by the Company.  
 Notwithstanding the foregoing, nothing herein shall prohibit Executive from
being a passive owner of not more than two percent (2%) of the equity securities
of a publicly traded corporation engaged in a business that is in competition
with the Company or any of its subsidiaries or affiliates.

(c)Non-Solicitation; Non-Interference. 

(i)During Executive’s employment with the Company and for a period of one (1)
year thereafter, Executive agrees that he shall not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any customer of the Company or any of its
subsidiaries or affiliates to purchase goods or services then sold by the
Company or any of its subsidiaries or affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.

(ii)During Executive’s employment with the Company and for a period of one (1)
year thereafter, Executive agrees that he shall not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or
directly hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent, or (B) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company or any of its
subsidiaries or affiliates and any of their respective vendors, joint venturers
or licensors.  An employee, representative or agent shall be



6.

--------------------------------------------------------------------------------

 

 

deemed covered by this Section 8(c) if such person was employed or retained
during anytime within six (6) months prior to, or after, Executive’s termination
of employment.

(d)Non-Disparagement.  Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products, in any manner likely to be harmful to them or
their business, business reputation or personal reputation.  The foregoing shall
not be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).  Notwithstanding the foregoing, nothing in this Agreement shall
limit Executive’s right to discuss his employment with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, other federal government agency or similar state or local
agency or to discuss the terms and conditions of his employment with others to
the extent expressly permitted by Section 7 of the National Labor Relations Act.

(e)Inventions. 

(i)Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products or developments (“Inventions”), whether
patentable or unpatentable, (A) that relate to Executive’s work with the
Company, made or conceived by Executive, solely or jointly with others, during
the Employment Term, or (B) suggested by any work that Executive performs in
connection with the Company, either while performing his duties with the Company
or on his own time, but only insofar as the Inventions are related to
Executive’s work as an employee or other service provider to the Company, shall
belong exclusively to the Company (or its designee), whether or not patent
applications are filed thereon.  Executive will keep full and complete written
records (the “Records”), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company.  The Records shall be the sole and exclusive property of the
Company, and Executive will surrender them upon the termination of the
Employment Term, or upon the Company’s request.  Executive will assign to the
Company the Inventions and all patents that may issue thereon in any and all
countries, whether during or subsequent to the Employment Term, together with
the right to file, in Executive’s name or in the name of the Company (or its
designee), applications for patents and equivalent rights (the “Applications”). 
Executive will, at any time during and subsequent to the Employment Term, make
such applications, sign such papers, take all rightful oaths, and perform all
acts as may be requested from time to time by the Company with respect to the
Inventions.  Executive will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit, all without additional compensation to Executive
from the Company, but entirely at the Company’s expense. 

(ii)This Agreement will not be deemed to require assignment of any Invention
that Executive develops entirely on his own time without using the Company’s
equipment, supplies, facilities, trade secrets, or proprietary information,
except for those Inventions that either (i) relate to the Company’s actual or
anticipated business, research or development, or (ii) result from or are
connected with work performed by Executive for the Company.  In addition, this
Agreement does not apply to any Invention which qualifies fully for protection
from assignment to the Company under any specifically applicable state law,
regulation, rule, or public policy or



7.

--------------------------------------------------------------------------------

 

 

which otherwise qualifies as a nonassignable Invention under Del. Code Ann.,
Title 19, § 805.  Executive acknowledged that he has reviewed the notification
on Exhibit A (Limited Exclusion Notification) and agrees that his signature
acknowledges receipt of the notification. 

(iii)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive.  If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, Executive hereby irrevocably conveys, transfers and
assigns to the Company, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including, without limitation, all of Executive’s right, title and interest in
the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom.  In addition, Executive hereby waives any so-called “moral rights”
with respect to the Inventions.  Executive hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to Executive’s benefit by virtue of Executive being an employee
of or other service provider to the Company.

(f)Return of Company Property.  On the date of Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), Executive shall return all property belonging to the Company
or its affiliates (including, but not limited to, any Company-provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company).

(g)Reasonableness of Restrictions. 

(i)Executive agrees that he has read this Section 8 and understands it. 
Executive agrees that this Section 8 does not prevent him from earning a living
or pursuing his career.  Executive agrees that the restrictions contained in
this Agreement are reasonable, proper, and necessitated by the Company’s
legitimate business interests.  Executive represents and agrees that he is
entering into this Agreement freely and with knowledge of its contents with the
intent to be bound by the Agreement and the restrictions contained in it.

(ii)In the event that a court finds this Section 8, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, Executive and the Company agree that
the court will read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

(iii)If the court declines to enforce this Section 8 in the manner provided in
subsection Section 8(g)(ii),  Executive and the Company agree that this
Agreement will be



8.

--------------------------------------------------------------------------------

 

 

automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and Executive agrees to be bound by this
Section 8 as modified.

(iv)If after applying the provisions of subsections Section 8(g)(ii)-(iii), a
court still decides that this Section 8 or any of its restrictions is
unenforceable for lack of reasonable geographic limitation and the
restriction(s) cannot otherwise be enforced, the parties hereby agree that the
fifty (50)  mile radius from any location at which Executive worked for the
Company on either a regular or occasional basis during the one (1) year
immediately preceding termination of his employment with the Company shall be
the geographic limitation relevant to the contested restriction.

(h)Tolling.  In the event of any violation of the provisions of this Section 8,
 Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 8 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(i)Survival of Provisions.  The obligations contained in Sections 8 and 9 hereof
shall survive the termination or expiration of the Employment Term and
Executive’s employment with the Company and shall be fully enforceable
thereafter.

9.Cooperation.  Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter, Executive will respond and provide information with regard to
matters in which he has knowledge as a result of his employment with the
Company, and will provide reasonable assistance to the Company, its affiliates
and their respective representatives in defense of any claims that may be made
against the Company or its affiliates, and will assist the Company and its
affiliates in the prosecution of any claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the period of
Executive’s employment with the Company.  Executive agrees to promptly inform
the Company if he becomes aware of any lawsuits involving such claims that may
be filed or threatened against the Company or its affiliates.  Executive also
agrees to promptly inform the Company (to the extent that he is legally
permitted to do so) if he is asked to assist in any investigation of the Company
or its affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally
required.  Upon presentation of appropriate documentation, the Company shall pay
or reimburse Executive for all reasonable out-of-pocket travel, duplicating or
telephonic expenses incurred by Executive in complying with this Section 11.

10.Equitable Relief and Other Remedies.    Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 8 or Section 9 hereof would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.  In the event of a
violation by Executive of Section 8 or Section 9 hereof, any severance being
paid to Executive pursuant to this Agreement or otherwise shall



9.

--------------------------------------------------------------------------------

 

 

immediately cease, and any severance previously paid to Executive (other than
$1,000) shall be immediately repaid to the Company.

11.No Assignments.  This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 11, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto except that the Company may assign this Agreement to
any successor to all or substantially all of the business and/or assets of the
Company.

12.Notice.    Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by electronic mail, telex or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at its primary office location and to Employee at Employee's address as
listed on the Company payroll or to the Employee's Company-issued email address,
or at such other address as the Company or the Employee may designate by ten
(10) days advance written notice to the other. 

13.Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14.Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15.Governing Law; Disputes.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware without regard to the choice of law principles thereof that would
result in the application of the laws of any other jurisdiction.  Executive and
the Company agree that any action or proceeding to enforce or arising out of
this Agreement may be commenced in the state appellate courts of New Castle
County, Wilmington, Delaware or the United States District Court for the
District of Delaware in Wilmington, Delaware.  Executive and the Company consent
to such jurisdiction, agree that venue will be proper in such courts and waive
any objections upon “forum non conveniens.”

16.Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Board.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  This Agreement together with all exhibits hereto sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between Executive and the Company with respect to the subject matter hereof.  No
agreements or



10.

--------------------------------------------------------------------------------

 

 

representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

17.Representations.    Executive represents and warrants to the Company that (a)
Executive has the legal right to enter into this Agreement and to perform all of
the obligations on Executive’s part to be performed hereunder in accordance with
its terms, and (b) Executive is not a party to any agreement or understanding,
written or oral, and is not subject to any restriction, which, in either case,
could prevent Executive from entering into this Agreement or performing all of
his duties and obligations hereunder.

18.Tax Withholding.  The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

19.Code Section 409A.    

(a)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or any damages for failing to comply
with Code Section 409A.

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“non-qualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of Executive’s “separation from
service”, and (B) the date of Executive’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 19 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits



11.

--------------------------------------------------------------------------------

 

 

to be provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.

(d)For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered non-qualified deferred compensation.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

 

CERECOR INC.

 

 

 

 

 

By:

/s/ Mariam E. Morris

 

 

 

Mariam E. Morris

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Uli Hacksell

 

 

Uli Hacksell

 

 

 

 

 



12.

--------------------------------------------------------------------------------

 



 

EXHIBIT A

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Del. Code Ann., Title 19, § 805 that
the Agreement between you and Company does not require you to assign or offer to
assign to Company any Invention that you develop entirely on your own time
without using Company’s equipment, supplies, facilities or trade secret
information, except for those Inventions that either:

a.Relate to Company’s business, or actual or demonstrably anticipated research
or development; or

b.Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

--------------------------------------------------------------------------------